The facts are stated in the opinion of the court, delivered by
Porter, J.,
The plaintiffs in this case offered in support of their title a deposition taken before the parish judge of Iberville. It was objected to as wanting the private seal of the judge, a formality required by the 433d article of the Code of Practice, upon which the plaintiff offered parole evidence that the signature annexed was that of the judge. The court, however, rejected the deposition, and in our opinion correctly. The provision of the law means nothing if the return be good without the seal. And documents of this kind must contain within themselves the proof of their verity.
Had this difficulty been got over, the evidence was open to another objection which was insurmountable: it proposed to establish by parole evidence that the person in whose name a title to a slave was vested, had purchased her for another.
On the merits, we see no reason to doubt the correctness of the judgement below, and
It is, therefore, adjudged, ordered, and decreed, that it be affirmed with costs.